Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed 27 July 2020 has been entered. Claims 3-14 have been amended. Claims 1-14 are pending in the application.
Examiner notes with appreciation Applicant’s discussion and recommendations during the interview of 11 February 2022 (summary attached) regarding using Examiner’s best attempt at interpreting the intended meaning of the claims in order to advance prosecution.

Information Disclosure Statement
The information disclosure statement filed 27 July 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the search report and patent DE1256492 referred to therein have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 1 –14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with errors, many claims lacking antecedent basis. By way of example only:
Claim 3 at lines 4-5, “the front end”,
Claim 4 at line 5, “the guide part”,
Claim 5 at line 2, “the second guide sleeve”, and lines 2-3, “the guide part” are all examples of insufficient antecedent basis.

Claim 1 limits the invention to an actuated valve device by the use of “consisting of” in the preamble. However, as an actuator and other features of the valve device are claimed in dependent claims, the claim will be read as instead reciting a system “comprising” a valve device.

Claim 1 recites a bottom into which fluid ports open. For the purpose of examination, the claim will be read as reciting a receiving space into which fluid ports open, as depicted in Figure 1.



Claim 8 recites “a valve housing (18) having three utility ports (15, 16, 17) having two control edges (84, 88)”. For the purpose of examination, the claim will be read as reciting a valve piston with two control edges.

Claim 11 recites that the valve device is immobilized by the actuator. However, the valve device is required by Claim 1 to be actuated by the actuator, which requires some type of mobilization. For the purpose of examination, the claim will be read as requiring that the valve device is retained within the housing by the actuator.

Claims 2-7, 10 and 12-14 are rejected as depending from indefinite claims.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6 and 8 – 10, as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruedle et al (US 4646785 A).

Regarding Claim 1 as best understood, Ruedle discloses (Fig 1) a system with “at least one actuated valve device (at 60) for controlling various fluid ports (12, 14, 16, 18, 20) of a valve housing (10, 30, 32, 34), which has a receiving space (36) forming a bottom (at 32), into which the fluid ports (12, 14, 16, 18, 20) open and in which the valve device (at 60) is installed, characterized in that the valve device is in frontal contact with the bottom (at 32) of the receiving space (36) at least in a sector (between 32 and 62) and that at least during operation this sector is sealed with respect to the receiving space (36) by means of at least one sealing device (64).”

Ruedle further discloses a system in which:

Regarding Claim 2, “the sector is formed by an end face (at 32) of a first guide sleeve (40), which, facing the bottom (at 32) of the receiving space (36), 

Regarding Claim 4, “the valve piston (60) is guided in a movable manner along a second guide sleeve (42), that a fourth sealing device (64) is arranged between the valve piston (60) and the second guide sleeve (42), and that a fifth sealing device (46) is arranged between the second guide sleeve (42) and the guide part (30).”

Regarding Claim 6, “end faces of the two guide sleeves (40, 42) facing each other co-delimit a pressure chamber (at P), in which a pressure from at least one of the utility ports (12) is present in every travel position of the valve piston (60).”

Regarding Claim 8, “at least one control edge (68) of the valve piston (60) interacts with the first or the second (42) guide sleeve…”.

Regarding Claim 9, “when two guide sleeves (40, 42) are used for three utility ports (14, 16, 12), the guide sleeves are designed as identical parts (col 4, ll 8-10).”

Regarding Claim 10, “at least in the case of one guide sleeve, respective further sealing devices (44) are located between these guide sleeves (40, 42) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753